      Case 4:11-cv-00315 Document 72 Filed on 07/23/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

EUGENE BROXTON,                                    §
                                                   §
                 Petitioner,                       §
                                                   §
v.                                                 § Civil Action No. H-11-315
                                                   §
BOBBY LUMPKIN, Director, Texas                     §
Department of Criminal Justice, Correctional       § CASE INVOLVING THE DEATH
Institutions Division,                             § PENALTY
                                                   §
                 Respondent.                       §

      PETITIONER’S ADVISORY REGARDING STATE COURT PROCEEDINGS
       This Court has stayed Eugene Broxton’s federal habeas proceedings so that he may conduct

DNA testing and, if warranted, file a subsequent habeas petition. ECF No. 55. On May 25, 2021,

Mr. Broxton filed his second advisory regarding the status of his state proceedings, informing the

Court that he was still developing claims he intended to present in a subsequent state-court

application. In particular, he advised that he was waiting to receive from the district attorney access

to juror information cards and questionnaires. Mr. Broxton asked that he be permitted to file an

additional advisory in 60 days to inform the Court of his progress.

       Counsel for Mr. Broxton continues to diligently prepare a subsequent writ application. On

June 17, 2021, the state court signed an order permitting Mr. Broxton to access the jury records he

had been seeking. Counsel received the documents on June 30. They have been digitized, and

counsel has begun review of them.

       Based on these circumstances, Mr. Broxton anticipates that, barring any unforeseen

circumstance, he will file his subsequent application in state court within 60 days, or by September
      Case 4:11-cv-00315 Document 72 Filed on 07/23/21 in TXSD Page 2 of 3




21, 2021. He requests that he be permitted to submit an advisory to the Court by that date advising

him of the filing or of circumstances preventing it.



                                      Respectfully submitted,

/s/James Rytting                              MAUREEN SCOTT FRANCO
JAMES RYTTING                                 Federal Public Defender
Hilder Associates PC                          Western District of Texas
State Bar No. 24002883                        TIVON SCHARDL
819 Lovett Blvd.                              Chief, Capital Habeas Unit
Tel. (713) 655-9111
Fax (713) 655-9112                            /s/Joshua Freiman
james@hilderlaw.com                           JOSHUA FREIMAN
                                              Federal Bar No. 3342395
                                              NY Bar No. 5353545
                                              Assistant Federal Public Defender
                                              919 Congress Ave., Ste 950
                                              Austin, Texas 78701
                                              Tel. (737) 207-3010
                                              Fax (512) 499-1584
                                              joshua_freiman@fd.org



July 23, 2021

                              Counsel for Petitioner Eugene Broxton




                                                 2
      Case 4:11-cv-00315 Document 72 Filed on 07/23/21 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of July, 2021, I electronically filed the foregoing

Defendant’s Advisory to the Court with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to the following:

Katherine Hayes
Assistant Attorney General
Office of the Attorney General
Criminal Appeals Division
P.O. Box 12548, Capital Station
Austin, TX 78711
Tel.: (512) 936-1600
Email: Katherine.Hayes@oag.texas.gov

                                              /s/Joshua Freiman
                                              Joshua Freiman




                                                     3
